                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE

    ROBERT L. COUSINS          AND   JUDY A.         )
    COUSINS,                                         )
                                                     )
                                PLAINTIFFS           )
                                                     )
    V.                                               )
                                                     )
    KEITH HIGGINS, HEATH HIGGINS,                    )       CIVIL NO. 1:14-CV-515-DBH
    TADD JEWETT, MATTHEW                             )
    TETREAULT, MATTHEW LINDSLEY,                     )
    COLTON SANBORN, SAMUEL                           )
    CHISHOLM, TOWN OF TREMONT,                       )
    AND TREMONT VOLUNTEER FIRE                       )
    DEPARTMENT,                                      )
                                                     )
                                DEFENDANTS           )

            PROCEDURAL ORDER AND COLOCOTRONI MEMORANDUM

          This is a case where summary judgment in the defendants’ favor is on

appeal to the First Circuit.1 Now for the second time during the appeal, the

plaintiffs have moved for relief from judgment in this court.2 I follow the First

Circuit’s direction as to how a district court should resolve such motions during

an appeal:

                 [W]hen an appeal is pending from a final judgment, parties
                 may file Rule 60(b) motions directly in the district court
                 without seeking prior leave from us. The district court is
                 directed to review any such motions expeditiously, within a
                 few days of their filing, and quickly deny those which appear
                 to be without merit, bearing in mind that any delay in ruling
                 could delay the pending appeal. If the district court is
                 inclined to grant the motion, it should issue a brief
                 memorandum so indicating. Armed with this, movant may
                 then request this court to remand the action so that the
                 district court can vacate judgment and proceed with the
                 action accordingly.

1   The plaintiffs filed their notice of appeal on August 29, 2018 (ECF No. 91).
2   I denied the first motion on October 23, 2018 (ECF No. 98).
Commonwealth of Puerto Rico v. SS Zoe Colocotroni, 601 F.2d 39, 42 (1st Cir.

1979). Moreover:

             If the district court is unable conscientiously to dispose of
             the motion within a few days of its filing because it requires
             further argument, briefing, or the like, it should issue a brief
             memorandum to this effect. The memorandum should
             indicate that the motion is non-frivolous and not capable of
             being fairly decided solely on the basis of the court’s initial
             screening and that the court will require a specified number
             of more days to complete its review and issue an order. . . .
             This memorandum will enable us to act intelligently on
             extension requests made in the appeal.

Id. at 42 n.3.

      The plaintiffs bring this motion under Fed. R. Civ. P. 60(b)(1), claiming

“mistake, inadvertence, surprise or excusable neglect.” They say that when they

objected to the defendants’ motion for summary judgment on February 9, 2018

(ECF No. 80):

             [W]e inadvertently submitted a 13 page document in
             duplicate instead of the correct 13 p. PLAINTIFFS’
             STATEMENT OF MATERIAL FACT (documented from the
             record). Plaintiff’s mistakenly believed that the document
             had been filed properly. Plaintiffs acted in good faith and had
             no comprehension of what had been done.

Pls.’ Mot. at 1 (ECF No. 99). They also say: “For this error in submission, we

apologize. The error was not discovered by us until (November 4, 2018). There

is simply too much at stake to lose because of the difficulty in ascertaining that

proper filing was accomplished.” Id.

      In the defendants’ response to the motion, they say that “Plaintiffs’ claimed

mistake does not make sense.” Defs.’ Opp’n to Pls.’ Second Mot. for Relief from

J. at 1 (ECF No. 103). In fact, there does not appear to be any 13-page document

on the ECF docket, duplicate or otherwise, on or around that February date.

                                                                                 2
      The plaintiffs are pro se parties and under this Court’s procedures, they

email their documents to the Clerk’s Office ECF Inbox. Admin. Proc. Governing

the Filing and Service by Electronic Means, D. Me. L.R. App. IV (b)(2); District of

Maine, Information for Pro Se Parties, Appendix G: ECF Registration Form for

Pro Se Filers and Instructions for Non-Prisoner, Pro Se Litigants Registered with

CM/ECF, https://www.med.uscourts.gov/pdf/PRO_SE_INFORMATION_HANDOUT.pdf. It is

then incumbent upon the case managers to docket what they have emailed. I

am attempting to reconstruct, with the assistance of the Court’s IT staff, what

the plaintiffs actually emailed in February and what the case managers docketed.

I need to do that before I can determine whether there is substance to the

plaintiffs’ motion and, if so, what the consequence should be.

      In accordance with the Colocotroni instruction, 601 F.2d at 42 n.3, I now

state that until I can clarify the ECF filing and docketing record, the plaintiffs’

motion is not capable of being fairly decided solely on the basis of the Court’s

initial screening. The plaintiffs’ reply to the defendant’s response to their motion

is due December 14, 2018. This Court will require until December 21, 2018, to

review that response, finish its clarification of the ECF filing and docketing

record, and issue an order.

      The Clerk’s Office shall immediately provide this memorandum to the

Court of Appeals.

      SO ORDERED.

      DATED THIS 4TH DAY OF DECEMBER, 2018

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE

                                                                                  3
